﻿
1.	 I should like first, Mr. President, to congratulate you on your election to the presidency of the General Assembly. It is a source of particular satisfaction to me that you should take the chair in the year when Yugoslavia is host to the review conference of the Conference on Security and Co-operation in Europe, and in the year in which, after many years of fruitful contacts between our two countries, Ireland and Yugoslavia have entered into formal diplomatic relations with each other.
2.	I also wish to extend a warm welcome to our two new Members, the Republic of Djibouti and the Socialist Republic of Viet Nam. This represents a further significant step towards that universality of membership which we all wish to see and which can be one of the major strengths of this Organization.
3.	I should also like, following his election last year, to voice my Government's confidence in the Secretary- General, Mr. Waldheim, whose deep concern for this Organization and for the preservation of peace is so clearly manifest in his latest report on the work of the Organization.
4.	Since I have very recently taken office as Foreign Minister and since this is the first time I appear as representative of my country before this General Assembly, I think it is appropriate that I should reaffirm the commitment of the new Irish Government to the principles and the Charter of the United Nations.
5.	Ireland has always strongly supported this Organization since we were admitted in 1955, and my Government will continue to do so. We know that the United Nations is not perfect; but it has a valuable-and indeed essential-role to play in world affairs. It is a meeting-place which is now almost universal in membership; and States from all corners of the world which belong to different regional groups find here that they have so much in common. They may come to understand—if not necessarily agree with-each other through formal and informal exchanges; and States in dispute with each other can explain their respective positions and seek the support of the world community in resolving these disputes.
6.	Indeed the mere fact that the opening weeks of the session bring government leaders here from all around the world and oblige them to focus their attention seriously on major world problems can be so valuable in itself. Already at the current session there are some indications of modest progress on major issues such as the Middle East, southern Africa and Cyprus—though it would, of course, be unwise to be too optimistic.
7.	We also see an important mediating role for the United Nations-through the actions of our Secretary-General, for example, or by the provision of peace-keeping forces in situations of conflict or potential conflict. Ireland has welcomed and supported such efforts in the past and we will continue to do so in every way open to us.
8.	These are all good reasons to value our membership in the Organization and make it for each of us a pledge of our common commitment to peace, justice and the right of each member of the human family to a life of human dignity. But we must now, I feel, ask ourselves a further question: are we prepared to face, together, as truly united nations, a series of major problems which have forced themselves upon our attention with a new urgency as problems for the world community as a whole?
9.	It seems to me that arms control and disarmament in particular are issues where we need a new sense of collective responsibility. This" is vital because, as the Secretary-General points out, if we stumble once again into a world conflagration all our other hopes and activities will be in vain. While the Charter does not impose disarmament as an absolute obligation or specify exactly how it should be brought about, we know well that we do face a time-table.
10.	It is a time-table imposed by the steady build-up of probabilities. If the world continues to arm and prepare itself for conflict, it becomes increasingly likely that it will stumble into conflict. If the balance in the world continues to depend on a regular and competitive addition of weight and force from each side, it becomes increasingly probable that it will not be maintained but will topple into disaster.
11.	It follows then, as is said so often here, that a halt must simply be called to the growth of armaments, and real progress towards disarmament must be achieved. But can we move on from such a statement at the level of general principles? Can we make the specific choices and, if necessary, accept the particular risks which will lead to concrete negotiations and result in specific measures? This is a question which each of us must answer. But there are some for whom such specific actions are a special responsibility because they, more than others, have chosen to develop and accumulate increasingly massive and destructive weapons. They have thus, for their own reasons, become front-runners in the arms race.
12.	This means, in particular, the nuclear Powers. A State does not become a nuclear Power by accident, but by choice. It is legitimate therefore for those who are not themselves engaged in this race to suggest that those who are have a very special responsibility to all of us. President Carter, in his statement to the General Assembly yesterday drew attention to this special responsibility and accepted it on behalf of the United States. But others, too, have their responsibilities to face, in particular those who have chosen to build up their forces for the purposes of general or regional deterrence or advantage, or who help others to do so, even if they have not themselves become nuclear Powers.
13.	The need to curb the staggering waste of the arms race and to redeploy for the good of mankind the resources thus released explains the world-wide support for a special session of the General Assembly devoted to disarmament next year.
14.	In some ways the forum which this General Assembly provides is not well suited to disarmament negotiations. But it can and must focus attention on the problem and bring the forces of world opinion to bear in establishing priorities.
15.	We need to speak plainly and we need to elaborate a precise programme if the world public is not to regard the special session as another ritual meeting irrelevant to their real concerns.
16.	We need a strengthening of the Treaty on the Non-Proliferation of Nuclear Weapons; we need a comprehensive ban on nuclear tests; we need to limit and reduce the immense expenditure on conventional arms, since more than 80 per cent of the world's military expenditure goes on such weapons.
17.	A particular burden of responsibility in the matter of nuclear restraint rests on the two nuclear super-Powers. It is important, in my view, that the hopes expressed by President Carter here yesterday for progress towards a Strategic Arms Limitation Treaty should be realized, and that progress should be made on a workable international programme which will ensure that peaceful nuclear technology is available, under proper safeguards, to the non- nuclear Powers.
18.	But what we do on these questions, at the special session or otherwise, will be a success only if we work towards genuine disarmament and not simply towards controlled armament, which would not be an acceptable substitute for a real reduction in weapons systems. The Secretary-General has made this point very clear in his report.
19.	The Secretary-General has reminded us, too, that we have not yet produced the results which were hoped for when the United Nations Charter was written some 32 years ago. We have not yet established a system, as was then said, "to ensure the least diversion for armaments of the world's human and economic resources". On the contrary the waste of resources in the widening and increasing build-up of armaments has become a scandal which is crying out for change.
20.	Today 25 per cent of the world's scientific manpower is engaged in military-related pursuits, and 40 per cent of all research and development spending is earmarked for military purposes. For the past several years, military expenditure has been about $300 billion each year. This sum is spent in a poverty-stricken world which urgently needs a new, more equitable, international economic order. It is a chilling fact that the resources devoted to the arms race since the end of the Second World War are roughly the equivalent of the total 1976 gross national product for the entire world. Think for a moment what a difference it would mean to the developing world if even a proportion of these funds could be used to help the countless millions living in poverty, those still without clean water, the sick, the uneducated, the deprived.
21.	How much longer can the community of nations accept this scandal, that we direct so large a part of our resources to weapons with which to destroy one another? Surely a basic concern for humanity should make us cry out against this in a world where there is large-scale poverty and premature death from starvation of millions each year.
22.	An end to wasteful expenditure on armaments alone is not sufficient, however, since much of the world's poverty and misery is due to under-development and to inequity in the distribution and use of the world's resources. We now have new reasons for concern about this. Mutual interdependence is no longer simply a phrase to be used in a speech. It is now an evident reality in the market-place and in the world economy as a whole. Whatever the historic origin of the present gross imbalance between those who are developed and those who are not, each now needs the other, and neither can go it alone. If the rule for our world today is to be, as it was often in the past, "what I have I hold", then the rule for tomorrow may well be "what we now ignore will return to haunt us".
23.	We have surely had some salutary lessons in this regard in recent years. Few of us can have good memories of the crisis in energy supplies over these past years. But it has at least brought home some valuable lessons to those who suffered directly as well as to those who appeared to gain.
24.	It seems to me that the drawing of these lessons and the setting of priorities to deal with the problems which arise should be a particular function of the General Assembly, because it can take a broader and more political view of what is necessary than other specialized agencies. But detailed negotiations to bring about the necessary change may have to be held elsewhere.
25.	Economic development, of course, is not simply a matter of the transfer of resources, though that will certainly be required. It must also involve consideration of structural change which will permit development, once under way, to continue, and which will ensure that the benefits of that development will reach all of the populations who are entitled to benefit from it.
26.	In seeking development and a fairer distribution of resources, we must also take account of the need to conserve and manage prudently the resources and environment of our planet. I would hope in particular that something can be done soon to give a new impetus to efforts to find and utilize new and cleaner sources of energy.
27.	My Government notes, therefore, with particular interest, the Secretary-General's recent proposal that the energy problem must be recognized as having a global dimension which calls for international action within the United Nations system. His proposal that the United Nations could contribute to the establishment of a world "energy order" is important and will, I feel sure, be carefully studied during the current session.
28.	My own country is itself part of the developed world. We are not, indeed, the most prosperous part of it. We have now come to see that, despite our own economic problems and our wish to improve our living standards, we must count as "wealthy" and not as deprived; and we accept the responsibility which goes with this.
29.	In material terms Ireland's capacity to help poorer countries is limited by comparison with that of the more affluent donor nations. We are a small, open economy at an intermediate stage of industrial development, and we are consequently very vulnerable at a time of world recession. Our development co-operation policies must therefore be realistically tailored to our size and resources. But while the percentage of gross national product which we devote to official development assistance is still low, we have been able to increase it substantially in recent years, and it will be one of my principal objectives as Foreign Minister to increase it still further.
30.	Over the past few years, too, we have considerably broadened the base of our development co-operation. Through our membership in the European Economic Community we participate in a wide range of development activity, principally in the implementation of the Lome Convention1 with the countries of Africa, the Caribbean, the Indian Ocean and the Pacific.
31.	Through our participation in the Lome Convention we have had an opportunity to understand better the problems which face many countries in the third world and we have a particular sympathy for them because of our own historical background. This has strengthened our determination to take positive and consistent steps to work with them, through the institutions of the European Community, to help resolve these problems.
32.	In addition to our participation in these multilateral activities we have recently begun our own bilateral aid programme. In doing so we have decided to concentrate on areas where we would appear to have a special competence. We believe that the experience of our own relatively recent economic development, achieved largely by- self-reliance and based primarily on rural development, should be of particular interest to many developing countries.
33.	Many of the state agencies in Ireland which contributed so much to our recent economic development now find that they can be of particular assistance in helping developing countries. Indeed, there is a great deal of good will in our country towards the third world and its problems—based in large measure on our own historic experience, both political and economic. This finds expression in the personal commitment of a very large number of Irish men and women to voluntary service in developing countries. These men and women have built up a tradition of selfless personal service and I would like to reaffirm that it is my Government's policy to give their efforts every possible support.
34.	A third major area where we need a new sense of collective responsibility is that of human rights.
35.	Some may argue that this can be of concern to this Organization only in a limited way, since anything more would be unacceptable interference in internal affairs. That is perhaps appropriate to a world and to an Organization which is concerned simply to regulate and moderate the relations between States. But can this any longer be enough?
36.	Of course there will be different interpretations of human rights. We here do, after all, differ greatly in our political outlook, cultural background and our fundamental beliefs. But we have a measure of common ground and we must build on it together. Already we have established good foundations in the Universal Declaration of Human Rights and other conventions and covenants which have come into force over the past 30 years. There is a growing acceptance of common norms in relation to civil, political, social and economic rights, and it is now important further to secure these rights by working out acceptable investigation procedures.
37.	A proposal to nominate a United Nations High Commissioner for Human Rights may come before the Assembly again this year. This proposal has as its aim to encourage full respect for and observance of the human rights obligations which we have all voluntarily accepted. My delegation will continue to support this proposal.
38.	I would also like to commend the initiative taken last year in the General Assembly by the Belgian Foreign Minister who put forward the idea that States should voluntarily commit themselves now to accept, under appropriate United Nations procedures, that a United Nations committee of enquiry would be" admitted to investigate any alleged breaches of human rights on their territories. My delegation will again give its fullest support this year to this Belgian proposal.
39.	States in Western Europe have accepted, under the European human rights Convention, certain additional commitments and obligations which allow the investigation by an international tribunal established for that purpose of alleged breaches of human rights. We recognize that approaches to this question may differ from one region to another. But I would like to endorse here the hope expressed by previous Irish Governments that it may soon prove possible in other regions of the world—and ultimately at the level of the United Nations-to adopt similar procedures to ensure that the obligations we have all accepted in the matter of human rights will be observed.
40.	In a world of nation-States it is particularly necessary, of course, to recognize the right of each people to independence and self-determination. This is one area of particular success in our Organization since, under its auspices, the larger part of humanity has, over the last 20 years, come to freedom and independence. We are happy that so much has been achieved-and this largely by peaceful means. Only in parts of southern Africa is this process resisted today.
41.	In Rhodesia there can be no doubt as to the outcome. All that remains to be determined is the manner in which majority rule will be achieved. We must hope that, even at this late stage, the military regime can be brought to realize that it must come to terms with reality and negotiate a peaceful settlement with a view to an independent Zimbabwe. The present British proposals, supported by the United States, may well be the last chance. As the United Nations has been deeply involved since 1965 in the efforts to bring about majority rule in Rhodesia, I particularly welcome the involvement of the United Nations in the present proposals and wish the United Nations representative, on his appointment, every success. It is of crucial importance at this juncture that all possible pressure be maintained on the regime and that sanctions be rigorously enforced.
42.	There are at last signs that the South African Government is responding to the view unanimously expressed by the international community that Namibia should be permitted self-determination and the right to independence while maintaining its territorial integrity. We have welcomed the efforts of the five Member States which have undertaken .the task of persuading South Africa to agree to a solution in accordance with Security Council resolution 385 (1976). Given the special responsibility of the United Nations in this area, this Organization will naturally wish to be closely involved in the implementation of any settlement and in ensuring that the wishes of the Namibian people are accurately determined and faithfully carried out.
43.	In South Africa itself there is the major problem of an institutionalized form of racial discrimination known to the world as apartheid. There are, of course, many kinds of discrimination and much injustice in the world. But, in our approach to racial discrimination, we cannot forget the degradation, suffering and bloodshed which led to the creation of this Organization and which resulted, in part, from racialist doctrines originating, I am sad to say, in Europe.
44.	Racial discrimination in itself is deplorable and wrong; when it is institutionalized and given form in political structures it is both wrong and dangerous; and when those political structures are used to suppress permanently a majority of people in their own country, it is disastrous. This is what is happening today in South Africa. How can those who impose the apartheid system in the name of "separate development" not see that it is a recipe for disaster?
45.	-	Year after year this Assembly has expressed itself virtually unanimously on this issue, but there has been no perceptible result. For many years the leaders of the majority black African population have tried to lead their people to seek by peaceful means their basic rights and an end to their degradation. But nothing changes-except in minor detail—and each new generation must grow up to accept a system which limits and stunts its life and its possibilities. Is it any wonder that younger black South Africans and the movements through which they express themselves have turned more militant and that other African countries feel bitter? Indeed a major part of the world community would itself be classed under South African law as non-white and racially inferior—and so they, too, feel personally the injustices of the apartheid system.
46.	My Government welcomed the decision of the United Nations to hold in Lagos the recent World Conference for Action against Apartheid and the opportunity given to Governments, including my own, and other interested organizations to outline their views in detail. We associated ourselves gladly with the Declaration adopted by consensus.
47.	My Government condemns apartheid as an affront to the principle on which our own democratic State is based—the fundamental equality of all human beings. Apartheid, in contrast, is designed to maintain power permanently in the hands of a minority and to relegate to permanent poverty and under-development the majority of the citizens of South Africa. The application of the system necessitates oppression. The inhuman consequences of the "bantustan" and related policies have been made too tragically evident in the past year. We deeply regret the death in custody, under circumstances yet to be fully explained, of Mr. Steven Biko, a particularly gifted representative of his people.
48.	The international community has recognized its obligation to those who are victims of oppression in South Africa, and we have contributed regularly to United Nations funds for that purpose. But, given the nature of the situation, merely to condemn those policies and aid their victims is not enough; persuasion must now be accompanied by action to bring pressure on South Africa for change. The majority in South Africa must be satisfied that the international community will help in their struggle for their just demands if they are to be persuaded that there is an alternative to violence; and those in power must be convinced of the disastrous consequences which will ensue if they do not change their ways. In this regard we find the arguments for concerted and binding action by the international community compelling. We therefore favour the imposition by the Security Council of a mandatory arms embargo, no less for the impact which such a decision could have than for its practical effect. Furthermore, my Government will continue to examine, with our partners, ways in which the collective weight of the European Community can be brought to be?'- on the Government of South Africa so as to cause it to change its policies, as announced in our common statement of 23 August 1977 to the Lagos Conference.
49.	There are of course many other areas where there are particular regional problems and conflicts. In many such cases we can use the possibilities of this Organization to encourage the parties to negotiate and help to set up a framework for a settlement. But detailed negotiation and, ultimately, solutions most often depend on the parties directly concerned. Beyond their individual interests they must accept their share of the collective responsibility and be ready through negotiation to work to reconcile differences and end long-standing conflicts.
50.	It is in that spirit that my own Government approaches the tragic situation in Northern Ireland. I would like here to speak of our hopes and aspirations within the broad framework which we have set for ourselves.
51.	For more than eight years now violence has taken a heavy toll of life and property in Northern Ireland. Out of a small population of 1.5 million, almost 2,000 people have lost their lives and over 20,000 have been maimed or injured. The direct costs of this violence have run into hundreds of millions of pounds and the quality of life there has been seriously impaired. It will be understood that that tragic conflict with all its human and political implications is the source of deepest concern to everyone in Ireland; and my Government attaches a particularly high priority to working for a solution to it.
52.	At the root of the complex problem of Northern Ireland is a difference between the aspirations of two main traditions in the island of Ireland. The island was divided 50 years ago in an effort—which proved unsuccessful—to solve the problem. Today the majority tradition in Ireland as a whole, including the minority section in the north of Ireland, maintains a hope of seeing Ireland united and independent, and they wish to bring this about peacefully and by consent. The aspiration of the other tradition- upheld by what is now the majority section of the Northern Ireland community-is different. It wants to see that part of Ireland remain a part of the United Kingdom.
53.	The division of the island 50 years ago did not solve those differences. Instead it concentrated them within Northern Ireland; and the result was a new obstacle to a genuine political dialogue between the two Irish traditions and a distortion of normal political life in that area.
54.	We do not underestimate the difficulties confronting all of us who are involved in the efforts to reconcile these apparently irreconcilable traditions. Much time and effort have been devoted in recent years to seeking political structures which will both take account of the present wishes of the majority in Northern Ireland to retain their link with the United Kingdom and yet enable the minority there to give expression to its political aims and to work peacefully for its aspirations to Irish unity. But further urgent efforts are required, and my Government shares the anxiety of those politicians who have expressed concern at the situation of constitutional stalemate which has existed in Northern Ireland since 1974. It has not, of course, been easy to pursue political goals in an atmosphere of violence and fear, and the burden imposed-on the political representations in Northern Ireland has been enormous. The stalemate which has led to the present political vacuum imposes particular obligations on the two sovereign Governments involved, namely those of Britain and Ireland, to renew and intensify their efforts to create a climate conducive to political progress. The role of the two Governments immediately concerned, working with the Northern Ireland elected representatives, is of first importance. External influences, whether on the part of other Governments or of international organizations can be constructive only if, first, they are supportive of the efforts of Britain and Ireland and, secondly, are based on the fullest possible understanding of the nature of the problem.
55.	Here I should like to pay a tribute to President Carter's recent offer of encouragement for investment in Northern Ireland in the event of a settlement being worked out involving both sections of the community and supported by the Irish and British Governments. In his timely and generous offer of assistance the President has highlighted the economic aspect of the problem which, if improved, would contribute a great deal to creating the conditions for political stability. I have already referred to the fear and violence in Northern Ireland. There is also the depression and despair caused by economic deprivation which, because of a policy of discrimination over 50 years, is felt in a particularly acute way in the minority section of the Northern Ireland community. There are minority areas, especially in Belfast, where the unemployment rate is estimated at almost 40 per cent and there are families living there who are now entering into a third generation of unemployment. You will appreciate the difficulties in this atmosphere of creating a spirit of hope and confidence which is so vital to political progress. Policies must be created and implemented which will enable people not only to live without fear and violence but also to give them the dignity and self-respect to make their personal contribution to building for their future. A start has been made in recent years and all of us must, in our own way, help to create trust instead of distrust, dignity instead of despair, and confidence instead of uncertainty.
56.	It was with this constructive approach that the Prime Minister of Ireland, Mr. Lynch, and I had discussions in London last week with the Prime Minister of the United Kingdom, Mr. Callaghan, and his Secretary of State for Northern Ireland, Mr. Mason. I am glad to be able to report to you our view that the full understanding of each other's position which derives from that meeting has identified a certain harmony of approach and we expect that this measure of harmony will provide a fruitful basis for progress through co-operation. We look forward with hope and confidence to further such meetings which will build on this solid basis. The pace of progress will inevitably not be as rapid as many of us would wish. The problem we are dealing with has its origins, even more than most of the problems facing this Organization, deep in the past-a past of which we are proud and which places on us obligations which we must not ignore. But there are, as you will appreciate, no instant solutions.
57.	To the consciousness of the past we must add the realities of the present and it is following the fullest consideration of both elements that my Government believes that it is in the interests of the people of Ireland, and of Anglo-Irish relations in general, to work now towards the eventual coming together of all the people of Ireland by consent, by persuasion, by peaceful means and under agreed negotiated structures. This has been, and remains, the long-term aim of our policy; and in the recent discussions which our Prime Minister and I had with Mr. Callaghan and Mr. Mason in London we repeated this view.
58.	It is important, in advocating this approach to the Northern Ireland problem, to emphasize that the unity we speak of is a free and voluntary coming together" of the people through new political structures on the island of Ireland.
59.	There are important considerations which follow from this fact. First, in common with all Irish Governments since the foundation of the State and with all the political parties represented in our Parliament, my Government totally rejects the use of force in relation to the Northern Ireland problem. The Government which I have the honour to represent was elected this year with a very large majority. The Irish Republican Army [IRA], a self- appointed group which refuses to recognize our democratic institutions, has no right to thwart the mandate which we have been given to implement our economic and political programmes. We reject and condemn the violence of the IRA and of the loyalist paramilitary groups, and my Government, for its part, has pledged its full support to deal firmly and decisively with violence from whatever source it emanates. To eliminate violence, in all its forms, from the political Process in Northern Ireland will continue to have for us the highest priority. In this way, we have been and will continue to make our very practical contribution to that most basic of human rights, the right to live.
60.	Secondly, and precisely because our objective is one of eventual unity by agreement among people whose present aspirations differ, there must be a full and generous respect now for each of those aspirations. This is the essential pre-condition for the process of growing reconciliation which we wish to promote. We consider that any approach which attempts to suppress or ignore either of the different traditions is doomed to failure, and we are happy to welcome the assurance given in our recent talks with representatives of the British Government that its policy still is to work towards a devolved system of government for Northern Ireland in which both sections of the community would, by a sharing of power, participate on a fair basis. I acknowledge also the very consider able role being played by the various voluntary organizations north and south of the border in the process of reconciliation and pay a tribute to the courage and dedication of all those who are actively working in them.
61.	In the light of the particular economic problems in Northern Ireland to which I have already referred-and these problems are acute in some border areas—the Irish and British Governments I am very happy to say have, at last week's meeting, also agreed to review the arrangements and opportunities for economic co-operation with particular reference to Northern Ireland. We are together about to embark on a review of current and proposed cross-border studies and will seek to identify subjects and areas for further examination, with assistance from the European Economic Community where appropriate. The Irish Government, in its approach to the general problem of Northern Ireland, takes courage from the fact that economic co-operation has played an important role in rebuilding a spirit of political co-operation in Western Europe since 194i. We are encouraged that historic differences there have been overcome. This achievement points the way for us in Ireland and in Britain.
62.	I have already referred to the reassurance which derived from the recent meeting in London, and the Assembly will recall our support for the policy of working in the immediate future towards a devolved power-sharing government in Northern Ireland. This means, first, that there is an obligation on my Government and on those who belong to the Irish nationalist tradition to take account fully of the views of the majority in Northern Ireland, whose viewpoint is not directly represented in this Assembly. We look to the day when those who inherit that tradition will play a vital and important role in the future of the island of Ireland. Meanwhile, we believe that the power-sharing political institutions to be established in Northern Ireland must give appropriate expression to their views.
63.	Equally, however, we maintain that it is important to respect the other tradition and aspiration-that of the minority. The institutions which we hope to see established in that area must not be such as to suppress those aspirations. They must not impair the effective exercise of political rights of those who wish to promote by peaceful means their legitimate aspiration of transcending the present division of Ireland-to create new structures in the island as a whole.
64.	Unless political structures can be found which accommodate both communities adequately in the way which I have just outlined, there is a very grave danger that, whatever the short-term improvements in the security situation, the initiative will ultimately go by default back to the men of violence. It is therefore the urgent hope of my Government that all those involved will use every endeavour to establish and work towards agreed structures, which alone will enable Northern Ireland to escape further cycles of the violence which have ravaged it for so long. This task will require persistence and imagination. The British and Irish Governments and the political leaders of the two communities in Northern Ireland are all in various ways constrained by history. The harmony which we are now seeking cannot be based on a rewriting of that history and we cannot ignore the injustices of the past. However, we pledge ourselves to face the present realities in a generous spirit and we invite the other parties to move forward with us with the same generosity. We need now a co-ordinated effort to rise above the past—an effort which will show on a smaller scale in relation to the problems of our own small island that sense of basic collective responsibility and common interest of which I spoke earlier. I can pledge that my Government will for its part make every effort to contribute to this process of co-operation in the search for a peaceful solution to the problem of Northern Ireland. Our aim is to work through peace for peace.
65.	I should like now to refer briefly to two of the other areas of conflict of particular concern to us.
66.	In Cyprus also, the future is bleak, unless those involved are prepared to seek reconciliation through negotiation. As the representative of a country which has itself experienced the unhappy effects of partition, I would appeal to the two communities to renew the search for a settlement through the intercommunal talks under the auspices of the Secretary-General. The aim must be a freely negotiated, just and lasting settlement of the Cyprus problem which will guarantee the territorial integrity and independence of the Republic and the viability and security of both communities. I sometimes fee), as the Secretary- General has suggested recently, that we too easily take for granted the existence of the invaluable organs of the United Nations and their availability for peaceful negotiation and reconciliation. I hope that this will not be so in the case of the two communities in Cyprus but, rather, that they will take advantage of the framework available to them to resume substantive talks shortly and build on the guidelines agreed upon in February last.
67.	The Middle East is an area where failure to achieve progress by negotiation and peaceful reconciliation could clearly have the most serious consequences for all of us. My Government has followed recent developments with close attention and concern; our basic views, which we hold in common with our partners in the European Community, were outlined in the statement issued by the nine Heads of Government at their meeting in London on 29 June last. What I should like in particular to emphasize here is the need for restraint by all those with power and responsibility in such a volatile situation. It is my earnest hope that recent welcome developments will create the framework for a comprehensive settlement and lasting peace.
68.	In this statement, my first in the Assembly as Irish Foreign Minister, I have spoken of only some of the major issues which we face in this Organization and I have tried to give my views on how we should approach them. It is clear that in the face of these major problems we need new and deeper sense of our collective responsibility for the management of a world in which we all depend so heavily one on the other.
69.	Many of the countries here belong to particular regional groups. They have committed themselves to such groups in the first instance for reasons of geography or for political or economic interest. The particular value of the United Nations is, however, that it brings together representatives of States from every part of the world. It identifies a common interest which is not contrary to, but will often transcend, the interest of any particular regional group. It seems to me important that wherever possible States belonging to a group or region should use the meeting-place; which this Assembly affords them for contacts and exchanges with States in other regions with which they may feel special sympathies because of similar historic experiences or otherwise. This action by individual members of regional groups can help to draw those groups together and establish between them a sense of common interest.
70.	My own country belongs to the European Economic Community. We are one of its nine members. Our interest and our concern to contribute to building a new structure of co-operation and, ultimately, integration in Western Europe impelled us to join four years ago, and our people voted overwhelmingly in favour of this decision. But they never saw our membership as limiting or constricting. Rather, they believed that membership in the European Community would open up new perspectives for us on a wider world. We are committed to a close co-operation with our partners in the Community and we seek to establish common positions with them in the external field wherever possible. We shall be giving expression to this commitment as far as we can in our approach to various problems on our agenda, and we shall of course give our full support to the statement made earlier in this debate on behalf of the nine members of the Community by the Foreign Minister of Belgium, Mr. Simonet 
71.	But none of us, however cohesive the group to which we belong, can ignore the larger world and our collective responsibility for it. We in Ireland see our membership in the Community as helping to open that world to us and we want to discharge our share of that responsibility through the Community to which we have committed ourselves.
72.	It is our belief that my country's particular history and our particular economic experience give us the possibility of establishing links with countries of a similar background, even though they are geographically distant from us, and we would hope that this in turn will help to establish better relationships between the European Community and the regions and regional groups to which they belong.
73.	At the outset I pledged my Government's commitment to, and support for, this Organization, its aims and objectives. I did so because I believe that many of the problems which face us today are closely interconnected and world-wide in character and that a solution to them can only be achieved through the United Nations. It is-certainly here that they can best be identified so that public opinion may be mobilized.
74.	I believe this Organization can serve us all well, but only if we now use its possibilities to the full. This means seeking dialogue rather than confrontation; making a proper choice of the instruments and procedures available to us for international negotiation; and above all, showing a new sense of collective responsibility for the future of humanity as a whole.
 




 
 

